DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8 and 10 of U.S. Patent No. 10832874. Although the claims at issue are not identical, they are not patentably distinct from each other because the same structures are disclosed by the US patent No. 10832874. 


Claims
Current Application
1
2
3
4
5
6
7
U.S. Patent No. 10832874
1 & 7
1
1 & 10
3 & 4
4, 5 & 6
2
2 & 6

Claims
Current Application
8
9
10




U.S. Patent No. 10832874
8
3 & 6
3, 4, 5 & 6







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 4,430,531) in view of Koike et al. (US 2008/0237012) hereafter “Koike”.
Regarding claim 1, Wright discloses a method for assembling a keyswitch device (10), the method comprising: connecting a first covering portion (the top surface of 18) to a surface of a first housing (11, Fig. 3A); connecting a second covering portion (the lower surface of 18) to a connection base (22); an engaging structure (See annotated Fig. 3A below); connecting the engaging structure to the first housing; and fixing a second housing to the first housing such that the first housing and the second housing constitute a recess communicating with the surface (Fig. 3A), wherein the engaging structure partially protrudes into the recess (Fig. 3A).


    PNG
    media_image1.png
    371
    747
    media_image1.png
    Greyscale

However Wright fails to disclose the connection base comprising an engaging portion rotatably engaged with the engaging structure.
Koike teaches a keyboard (1) in which the connection base (55) comprising an engaging portion (57) rotatably engaged with the engaging structure (27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wright’s device according to known methods to incorporate the teachings of Koike to rearrange the engaging portion and place it on the connection base in order to allow the device to be simply assembled from top to bottom. Since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).
Regarding claim 4, the combination of Wright and Koike further teaches the first housing comprises a first portion (30 and 32 of Wright) and a second portion (the top section of 11 of Wright), the first portion has the surface, and the connecting the engaging structure to the first housing comprises connecting the engaging structure to the first portion of the first housing (Fig. 3A of Wright).
Regarding claim 5, the combination of Wright and Koike further teaches the connecting the engaging structure to the first portion is performed before the connecting the first covering portion to the surface (Fig. 3A of Wright).
Regarding claim 8, Wright discloses most of the claim limitations except for connecting a flexible bottom layer to the second housing.
Koike teaches a keyboard (1) in which a flexible bottom layer (31, ¶ [0039]) connected to the second housing (121, Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wright’s device according to known methods to incorporate the teachings of Koike to rearrange the flexible printed board and place it on the bottom section of the device in order to allow the device to be simply assembled from top to bottom. Since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).
Regarding claim 9, the combination of Wright and Koike further teaches the engaging portion is a pivot, the engaging structure comprises a hook portion (57 of Koike), and a fixing portion (see annotated Fig. 4 of Koike below) connected to each other, and the hook portion has a concave surface, wherein the rotatably engaging the engaging portion with the engaging structure comprises rotatably engaging the engaging portion with the concave surface, wherein the connecting the engaging structure to the first housing comprises fixing the fixing portion to the first housing (Fig. 4 of Koike).  


    PNG
    media_image2.png
    519
    858
    media_image2.png
    Greyscale


Regarding claim 10, the combination of Wright and Koike further teaches the engaging portion is a pivot (Fig. 4 of Koike), the engaging structure has an inlet and a shaft hole communicating with each other (Fig. 4 of Koike), the inlet shrinks inward relative to the shaft hole, and the rotatably engaging the engaging portion with the engaging structure comprises pivotally connecting the pivot to the shaft hole through the inlet (Fig. 4 of Koike).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Koike as applied in claim 1 and further in view of Stringer et al. (US 2016/0049266) hereafter “Stringer”.
Regarding claim 2, the combination of Wright and Koike further teaches the first housing has an opening on the surface (26 of Wright).
However the combination of Wright and Koike fails to disclose the method further comprising: connecting a flexible covering layer to the surface to cover the opening; and cutting the flexible covering layer substantially along the opening to form the first covering portion and the second covering portion.
Stringer teaches a keyboard in which a flexible covering layer (201) connected to the surface to cover the opening (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wright-Koike’s device according to known methods to incorporate the teachings of Stringer to use a flexible covering layer to cover the opening in order to restrict passage of contaminants into the aperture as taught by Stringer (¶ [Abstract]).
Regarding claim 3, the combination of Wright and Koike further teaches separating the first covering portion and the second covering portion (Figures 3A-3B of Wright).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Koike as applied in claim 1 above and further in view of Wu (US 2011/0056817).
Regarding claim 6, the combination of Wright and Koike teaches most of the claim limitations except for the connection base comprises a first cover body and a second cover body, the engaging portion is connected to the second cover body, and the connecting the second covering portion to the connection base comprises: connecting the first cover body to the second covering portion; and connecting the second cover body to the second covering portion, wherein the connected second covering portion is sandwiched between the first cover body and the second cover body.
Wu teaches a key module (100) in which the connection base comprises: a first cover body (180); and a second cover body (130) connected to the first cover body (via 140-160), wherein the second covering portion (140) is sandwiched between the first cover body and the second cover body (Fig. 1), and the engaging portion (117) is connected to the second cover body (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wright-Koike’s device according to known methods to incorporate the teachings of Wu to use a different structure for the connection base in order to provide a better protection for the circuit board.
Regarding claim 7, the combination of Wright, Koike and Wu further teaches the rotatably engaging the engaging portion with the engaging structure is performed before the connecting the second cover body to the second covering portion (Fig. 3A of Wright).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833